DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 03/09/2022. In the paper of 03/09/2022, Applicant amended claims 12 and 31 and canceled claims 1-11, 13, 21-24, 28-30 and 32. 
Applicant's submission after final filed on 03/09/2022 has been entered. The claim amendments applicant's arguments after the final examination are addressed. New grounds of rejection are presented in this paper. In light of the following new grounds of rejection, the finality of the Office Action mailed 01/13/2022 is hereby WITHDRAWN.

Status of the Claims
Claims 12, 14-20, 25-27, 31 and 33-37 are pending. Claim 20 remains withdrawn. Claims 12, 14-19, 25-27, 31 and 33-37 are currently under examination. 

Response to Arguments
Moot and Withdrawn Rejection(s)
The rejection of prior claim 32, (now canceled) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because of its limitation which is now recited by the amended claim 1, i.e. “a first polynucleotide and a second polynucleotide that are contiguous with one another via a third region complementary to the single-stranded target nucleic acid” was deemed to insert new matter into the claims is now moot. Applicant’s argument that this claimed limitation is disclosed by Fig. 3 (reproduced below) and para [0092] of US2017/0298431 was found to be persuasive.
Fig.3

    PNG
    media_image1.png
    266
    502
    media_image1.png
    Greyscale


The rejection of claims 12, 14-19, 25-26, 31, 33-36 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kawashima et al. (US2005/0100900, publ. May 12, 2005) is withdrawn in view of the new claim amendments. The amendment necessitated a new rejection.

The rejection of claim 30 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kawashima et al. (US2005/0100900, publ. May 12, 2005) is moot based on the cancellation of the claim.

The rejection of claims 27 and 37 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawashima et al. (US2005/0100900, publ. May 12, 2005) further in view of Gunderson et al. (US2008/0242560, filed Nov 20, 2007) is withdrawn based on new claim amendments. The amendment necessitated a new rejection.

The rejection of claim 32 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawashima et al. (US2005/0100900, publ. May 12, 2005) further in view of Gunderson et al. (US2008/0242560, filed Nov 20, 2007) is moot based on the cancellation of the claim. 

Argument(s)
Applicant's arguments filed 03/09/2022 have been fully considered. Concerning Fig. 1B(J), 

    PNG
    media_image2.png
    299
    786
    media_image2.png
    Greyscale

Applicant argues that the right-most polynucleotide (attached to the substrate via hybridization to primer at position 4) cannot be made contiguous with the left-most polynucleotide (attached directly to the substrate at position 1) because the 5’ end of the right-most polynucleotide is attached directly to the substrate. Moreover, the left-most polynucleotide cannot be made contiguous with the right-most polynucleotide because the 3’ end of the left-most polynucleotide is attached to the substrate via hybridization to a primer at position 3 (see Remarks of 03/09/2022, pg 8,1st para).

First, the argument is unclear. Further, this argument is also not persuasive as the new claim limitation of claim 12 is directed to the role of a single stranded target nucleic acid in hybridizing to both a first capture region of a first immobilized polynucleotide of an array and a second capture of a second immobilized polynucleotide of an array. 
The presence of any selected single stranded target nucleic acid that is able to hybridize two capture region of any first and second immobilized polynucleotides would be sufficient to promote the formation of the instant third region (thereby making two non contiguous immobilized polynucleotides contiguous with the binding of the single stranded target nucleic acid). 
The ordinary skilled artisan would be readily apprised that the new limitation of claim 12 simply requires a single stranded target nucleic having sequences that are able to stringently hybridize a sequence on both a first polynucleotide and a second polynucleotide.

Applicant also simply argues that it would not be obvious to modify the system of Kawashima to have the padlock probe of Gunderson because doing so would not provide any advantages to the goals of Kawashima. The argument is presented without any additional disclosure of what disadvantages Applicant is claiming occurs upon modification of Kawashima et al. in a manner as suggested by Gunderson et al. for an on-chip ligation. Applicant’s further argue that Kawashima cannot be successfully modified with the padlock probe of Gunderson to provide a composition within the scope of Claim 12 because it is not possible for the ends of the polynucleotides of Kawashima to be contiguous with one another. 
This argument is not moot as claim 12 is no longer rejected over Gunderson et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 12, 14-19, 25-26, 31, 33-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawashima et al. (US2005/0100900, publ. May 12, 2005).

Claim 12
Claim 12 is construed as being directed to a composition comprising an array comprising a plurality of nucleic acid features,  wherein each feature comprises a pair of polynucleotides comprising: 
(i) a first polynucleotide comprising a first universal sequence common to all features and a first capture region capable of hybridizing to a first target region of a single stranded target nucleic acid; and 
(ii) second polynucleotide immobilized on the surface at a second location via hybridization to a capture probe attached to the surface, wherein the second polynucleotide comprises: a second universal sequence common to all features, and a second capture region capable of hybridizing to a second target region of the single-stranded target nucleic acid, wherein the first target region is non-contiguous with the second target region in the single-stranded target nucleic acid.

Regarding claim 12, Kawashima et al. teach a composition comprising an array comprising a plurality of nucleic acid features randomly distributed on a surface (see Fig. 17 which illustrates 2 types of randomly arrayed DNA colonies and see also para [0018], [0031], [0034]-[0035], [0287]: wherein Kawashima et al. discloses a plurality of immobilized nucleic acids that are randomly arranged/arrayed).
Further, Kawashima et al. teach Figs. 1B(i) and Fig. 1B(j) as shown below that meets the limitation of: 
“each nucleic acid feature comprising a pair of polynucleotides, 
wherein the first polynucleotide comprises a first universal sequence common to all features and a first capture region capable of hybridizing to a first target region of a single stranded nucleic acid; and 
the second polynucleotide comprises a second universal sequence common to all features and a second capture region capable of hybridizing to a second target region of the single stranded nucleic acid”. 

As illustrated below in Fig. 1B(i) and Fig.1B(J), the figures disclose immobilized oligonucleotide 1 and immobilized oligonucleotide 2 at positions 1 and 2 respectively (see the illustration of Fig. 1B (i) and Fig. 1B((J), reproduced from US2005/0100900 below) corresponding to the instant first polynucleotide and the instant second polynucleotide respectively. 

The immobilized oligonucleotides shown in position 1 and in position 2 in Fig. 1B(i) and Fig.1B(J), each comprise a 5’-common/universal sequence 5’-ATT-‘3 as shown in position 1 and in position 2 of Fig. 1B(i). 
Fig. 1B(J) below also teach each one of oligonucleotide 1 and oligonucleotide 2 as comprising the capture sequence (5’-AAT-3’) at their 3’ end.

Oligonucleotide 1 (i.e. the instant first polynucleotide) is immobilized on the array surface at position 1 (the instant first location: see Fig. 1B(J)).
Oligonucleotide 2 (i.e. the instant second polynucleotide) is immobilized on the array surface at position 4, via hybridization to a capture probe consisting sequence 5’-ATT-‘3 that is attached to the array surface: see Fig. 1B(J).

Fig. 1B(i) and Fig. 1B(J), reproduced from US2005/0100900, sheet 2 of 7 

    PNG
    media_image2.png
    299
    786
    media_image2.png
    Greyscale

Further regarding claim 12, based on Fig. 1B(J) above, Kawashima et al. teach a first target CGG region of oligonucleotide 1 that is non-contiguous with a second target CCG region of oligonucleotide 2.
	
Further regarding the newly added limitation of claim 12 (subject matter of former claims 30 and 32), Kawashima et al. teach “(iii) the single-stranded target nucleic acid, wherein the single-stranded target nucleic acid is hybridized to the first capture region of the first polynucleotide and to the second capture region of the second polynucleotide, and wherein the first polynucleotide and the second polynucleotide are contiguous with one another via a third region complementary to the single-stranded target nucleic acid”. 
Specifically, this limitation is inherently present on a chip having free single stranded target nucleic acids present during bridge formation e.g. as shown in Fig. 1B(J).
The presence of a single stranded target nucleic acid having sequence complementary to  the capture region of the polynucleotide at position 3 and also sequence complementary to the capture region of the polynucleotide located at position 4 would meet the new limitation of claim 12;  The hybridization of the single stranded target nucleic to the two polynucleotides then make them contiguous.

Claims 14-19, 25-26, 31, 33-36
Regarding claim 14, Kawashima et al. teach the instant limitation of wherein the first and second target regions are separated by less than 5000 base pairs because the target region cannot be longer than extension of P1/P2 probes of the array and the extended probe must be longer in length than P1/P2 but shorter than the bridge PCR product (see para [0127]: wherein Kawashima et al. discloses central/internal target sequence of 640 bp; or see also Kawashima et al. teach sequence of between 100 bp- 2000 bp (para [0300]), because a 20 bp P1 and  a 20 bp P2 sequence are disclosed in para [0134] and primer sequence (para [0056]); the above disclosures are used to conclude that the target regions in Kawashima polynucleotides are separated between 21-2000 bp).

Regarding claim 15, Kawashima et al. teach the instant limitation of wherein the first and second target regions are separated by between 10 base pairs and 2000 base pairs (see claim 14 above and see para [0127]: wherein Kawashima et al. discloses central/internal target sequence of 640 bp or see also Kawashima et al. teach target sequence of between 100 bp- 2000 bp (para [0300]), because a 20 bp P1 and  a 20 bp P2 sequence are disclosed in para [0134] and primer sequence (para [0056]; the above disclosures are used to conclude that the target regions in Kawashima polynucleotides are separated between 21-2000 bp).

Regarding claim 16, Kawashima et al. teach the instant limitation of wherein the known first and second target regions are separated by between 50 base pairs and 500 base pairs (see claim 14 above and see para [0127]: wherein Kawashima et al. discloses central/internal target sequence of 640 bp or see also Kawashima et al. teach target sequence of between 21 bp- 2000 bp (para [0300]), because a 20 bp P1 and  a 20 bp P2 sequence are disclosed in para [0134]; the above disclosures are used to conclude that the target regions in Kawashima polynucleotides are separated between 100-2000 bp).

Regarding claim 17, Kawashima et al. teach wherein the array comprises at least 106 nucleic acid features (see para [0035]: wherein Kawashima et al. discloses array providing colony densities of 106-7 colonies/mm2).

Regarding claim 18, Kawashima et al. teach wherein the array is prepared by a method (see para [0037]-[0046]), said method comprising: 
obtaining a probe library comprising a pool of oligonucleotides, wherein each oligonucleotide comprises a first end and a second end; 
immobilizing each first end and second end to the surface;
amplifying the probe library to obtain a plurality of probe amplicons; and 
cleaving the probe amplicons to obtain the plurality of nucleic acid features (see para [0037]-[0046]).

Regarding claim 19, Kawashima et al. teach wherein the probe library is a pool of synthetic oligonucleotides (para [0038]).

Regarding claim 25, Kawashima et al. teach wherein each nucleic acid feature comprises a plurality of the first polynucleotide immobilized on the surface at the first location, wherein the first known region of each first polynucleotide of the plurality of copies of the first polynucleotide is the same; and a plurality of the second polynucleotide immobilized on the surface at the second location, wherein the second known region of each second polynucleotide of the plurality of copies of the second polynucleotide is the same (see Fig. 1B(L) on sheet 2 of 7 of the drawings, which show first oligonucleotides 3 and 2 are identical while second oligonucleotides 1 and 4 are identical).

Regarding claim 26, Kawashima et al. teach wherein the surface comprises a planar surface (para [0075]).

Regarding claim 31, Kawashima et al. teach making of ligation product(s) having IIa and/or IIb linkers, which necessarily will require contact of a ligase with the target nucleic acid (para [0300]).

Regarding claim 33, Kawashima et al. teach a 5’ end of the first polynucleotide is attached to the surface, and a 3’ end of the second polynucleotide is hybridized to a capture probe (see Fig. 1B(J)).

Regarding claim 34, Kawashima et al. teach a solution in contact with the array, wherein the solution comprises a plurality of polynucleotides comprising the target nucleic acid (para [0159]: array grafted with P1 and P2 oligonucleotides and contacted with a solution comprising S1 DNA and S2 DNA, [0162], [0230]-[0231] and [0300]).

Regarding claim 35, Kawashima et al. teach wherein the plurality of polynucleotides comprises polynucleotides different from one another (para [0159] or Fig. 1B(J)) or Fig. 6B(L): Kawashima et al. teach distinct P1 and P2 oligonucleotides).
Regarding claim 36, Kawashima et al. teach wherein the plurality of polynucleotides consists of genomic DNA fragments (para [0284], [0300]).

The ordinary skilled artisan at the time of the invention would have been readily apprised that a first polynucleotide at a first location on an array surface and a second polynucleotide at a second location on an array surface would necessarily provide a third region in common with a complementary sequence presence on a non-immobilized target sequence, during or after extension of the first polynucleotide in a manner such that the extended sequence of the first polynucleotide is captured by the second polynucleotide. 
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 12, 14-19, 25-26, 31, 33-36  are prima facie obvious.

Claims 27 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawashima et al. (US2005/0100900, publ. May 12, 2005) as applied to claims 12 and 36 above, further in view of Gunderson et al. (US2008/0242560, filed Nov 20, 2007).

The teachings of Kawashima et al. are provided above. 

Kawashima et al. do not teach array surface comprises a bead. 
Kawashima et al. do not teach genomic DNA fragments are mammalian.

Gunderson et al. (claims 27, 37)
Regarding claim 27, Gunderson et al. teach it a matter of routine practice in the art at the time of the instant invention to provide bead surface for a plurality of nucleic acid features randomly distributed on a surface, wherein each nucleic acid feature comprises a pair of polynucleotides (see para [0087], para [0011], [0097] and Fig. 4, para [0033] and Fig. 26). Gunderson et al. teach beads comprising a pair of polynucleotide feature(s) i.e. common universal primers, A and B are provided on the bead (see para [0017], and Fig. 10 and Fig. 26). In para [0013], Gunderson et al. discloses Fig. 6A which shows assembly of bead arrays wherein bead pools are randomly assembled into substrates containing 3 µm diameter wells.
Gunderson teach advantage of providing bead in para [0074] and para [0098], wherein Gunderson et al. disclose “cloning on beads has a number of advantages over polonies, including defined feature size, easier manipulation, ability to enrich, higher amplification, and more choice of surface chemistries. Polonies, in contrast, are easier to create, but feature size and density is less controllable. Over amplification of polonies can lead to "spreading", whereas the restricted topology of the bead limits this effect”. Gunderson et al. teach that the “use of bead arrays greatly increases the feature density since clonal beads can be enriched for and maximally packed on a bead array. Secondly, the size of the clonal bead is fixed by the bead size, in contrast to polony growth on slides, which is unconstrained and dependent on both the number of amplification cycles and the length of the target amplicon. Thirdly, the level of amplification on beads can be greatly increased since polony growth is limited by the topology of the bead surface and there is no risk of growing overly large polonies if extra PCR cycles are employed” (para [0098]). 

Regarding claim 37, Gunderson et al. teach the genomic DNA fragments are mammalian (para [0214]-[0215]).

It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide a bead comprising a plurality of nucleic acid features randomly distributed on a surface of a bead because Gunderson et al. teach the conventional use of bead arrays comprising a pair of polynucleotides as a feature and advantages of using bead/bead surfaces. Gunderson et al. teach bead array surface compared to planar surface makes it easier to create, manipulate and to highly enrich the amplification of the nucleic acids immobilized on bead array(s).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide at least first and second polynucleotides of a plurality of polynucleotides on an array, said first and second polynucleotides comprising genomic DNA target sequence(s) of a mammal, so as to be able to interrogate/sequence the genomic DNA of the mammal.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 27 and 37 are prima facie obvious.

Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 25, 2022